Citation Nr: 1236288	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  11-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 10 percent prior to April 24, 2001, 30 percent from April 24, 2001 to November 14, 2001, 70 percent from November 14, 2001 to September 10, 2004, and 100 percent thereafter.

2. Entitlement to an effective date prior to November 14, 2001 for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARINGS ON APPEAL

Veteran and Former Spouse

ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to December 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and Atlanta, Georgia.

Procedural History

In an April 2000 rating decision, the Jackson RO granted service connection for PTSD and assigned a 10 percent rating, effective October 26, 1995, the date of claim.  The Veteran appealed the rating and requested a Board hearing.

The requested hearing was held in January 2001 before Veterans Law Judge Dannaher, at which time she discussed the severity of her PTSD symptoms.  In September 2001, the Veteran's claim was remanded for additional development.  In November 2002, the Jackson RO granted a rating of 30 percent for PTSD, effective April 24, 2001.  The Veteran indicated that she wanted to continue her appeal and in August 2003, the instant claim was again remanded for issuance of notice compliant with the Veterans Claims Assistance Act of 2000 (VCAA).

During the course of the instant appeal, the Veteran relocated to Georgia and, in December 2004, the Atlanta RO increased her rating to 70 percent, effective November 14, 2001, and to 100 percent, effective September 10, 2004.  The appeal was not returned to the Board.  No further communication was received from the Veteran regarding her PTSD rating until February 2007 at which time she requested an earlier effective date for the 100 percent rating for PTSD.  Since the December 2004 RO decision did not grant a total rating for the entire pendency of the claim, the Veteran's original appeal has remained pending since that time.  Therefore, the current claim is a continuation of the original appeal.

Briefly, in December 2007, the Atlanta RO denied entitlement to an earlier effective date for the total rating for PTSD.  In July 2008, the RO granted TDIU with an effective date of November 14, 2001.  The Veteran appealed, and in September 2011, she was afforded a hearing before Acting Veterans Law Judge Murray.  A transcript has been associated with the claims file.

Notably, the Veteran presented testimony regarding her increased rating claim before two Veterans Law Judges, both undersigned below.  By law, an appeal can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when, as in this case, a veteran has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  The Veteran was afforded an opportunity to present personal testimony before the third Veterans Law Judge undersigned below.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran indicated in May 2012 that she waived her right to appear at an additional hearing before a third Veterans Law Judge.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1. The Veteran's symptoms were not of the severity to warrant an initial rating in excess of 10 percent; however, from November 1, 1997 to November 14, 2001, the her symptoms more closely approximated the "old" rating criteria for a 30 percent evaluation as her symptoms caused definite impairment in her ability to establish or maintain effective and wholesome relationships with people and where symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.

2. From November 14, 2001 to September 10, 2004, the Veteran's PTSD did not cause total occupational and social impairment; did not cause the attitudes of all contacts except the most intimate to be so adversely affected as to result in virtual isolation in the community; did not cause totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities resulting in profound retreat from mature behavior; and did not result in her being demonstrably unable to obtain or retain employment.

3. The criteria for entitlement to TDIU prior to November 14, 2001 have not been met as the extent of psychiatric symptoms did not preclude gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 percent for PTSD for the period prior to November 1, 1997 are not met.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400(o)(2); 4.132, 4.130, Diagnostic Code 9411 (1996 and 2011).

2. The criteria for an initial evaluation in excess of 30 percent from November 1, 1997 to November 13, 2001 have been met.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400(o)(2); 4.132, 4.130, Diagnostic Code 9411 (1996 and 2011).

3. The criteria for an initial evaluation in excess of 70 percent from November 13, 2001 to September 10, 2004 have not been met.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400(o)(2); 4.132, 4.130, Diagnostic Code 9411 (1996 and 2011).

4. The criteria for an earlier effective date for TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R.        §§ 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In this case, the Veteran seeks an earlier effective date for her currently assigned total rating for PTSD, which is currently rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  As noted above, this claim has been pending since October 1995, thus her disability has been rated under the "old" rating criteria for mental disabilities (effective prior to November 7, 1996), and also under the "new" criteria which took effect during the pendency of this appeal (on November 7, 1996).

Under the "old" criteria, a 30 percent evaluation is warranted if there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people and where symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 (1993) was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirements that the Board articulate "reasons and bases" for its decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General Counsel of the VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VA O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c).

A 50 percent evaluation is warranted if the ability to establish or maintain effective or favorable relationships with people is considerably impaired and where the reliability, flexibility, and efficiency levels are so reduced by reason of psychoneurotic symptoms as to result in considerable industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1996).

A 70 percent evaluation is warranted where the ability to establish or maintain effective or favorable relationships with people is severely impaired, and where psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Id.

A 100 percent evaluation is to be granted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; when there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities resulting in profound retreat from mature behavior; or when the veteran is demonstrably unable to obtain or retain employment.  Id.  Hence, the older rating criteria set forth three independent bases for granting a l00 percent evaluation.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

Further, when the only compensable service-connected disability is a mental disorder assigned a 70 percent evaluation, and such mental disorder precludes the veteran from securing or following a substantially gainful employment, the disability shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).

The "new" rating criteria for neuropsychiatric disabilities took effect during the pendency of this claim (on November 7, 1996).  Under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), where the law changes after a claim has been filed or reopened but before the administrative or judicial process has been concluded, the version most favorable to the veteran will apply unless the law provides otherwise.

Under the "new" rating criteria, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2011).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

I. Facts

Due to the lengthy history of the instant case, the Board will discuss the relevant facts and evidence before analyzing the Veteran's claim.

The evidence includes various lay statements provided by friends and family, received by VA in 1997, which indicate that the Veteran was unable to maintain employment for more than a few months after separation from service due to her attitude, behavioral issues, and problems with authority, all of which have been attributed to her in-service assault.  Her friends and family described her behavior as follows: quick tempered, extremely moody, aggressive, unstable, issues with authority, depressed and anxious, temperamental, impulsive, disrespectful, abusive, defensive, distrustful, pessimistic, rude, foul-mouthed, and unable to accept normal activities of daily living.

Her employment representative said he had known the Veteran for six years and that, in a period of five years, she had held at least ten different jobs.  Two employers sent her for psychological counseling.  Other statements indicate that she had held anywhere from three to more than 14 jobs between separation from service and 1997.

Regarding treatment of family members, her brothers, mother, grandmother, and friend, P.P., described her negative attitude and hostility towards family.  One brother and her mother pointed out that she was defensive and distrustful, and sometimes abusive of male family members.  D.G., a police officer and friend, observed her arguing with family members.  P.P. specifically said the Veteran was not able to get along with family.  Some statements discuss her frequent nightmares of people trying to kill her.  Her mother said she acted possessed and would scream and cry during her nightmares.

D.G. and P.P. both noted her failed relationships with men.  D.G. believes that his relationship with her ended because of her past.  P.P. said the Veteran had been in two abusive marriages since service.  She described an instance where the Veteran wanted to fight a co-worker and noted that her anger was quick to flare for little or no reason.  P.P. believed that the Veteran was bitter, unable to get along with others, a pessimist, and unable to accept normal activities of daily living.

February 1997 VA treatment records show that the Veteran received her cosmetology license in October 1996.  She said she was about to change employment to make more money and noted that her longest term of employment since service had been six months.  During the appointment, her affect was sad and she was tearful.  Her mood was depressed and anxious.  She cited nightmares, inability to keep a job, and constant thoughts of a foreshortened future.  Her boyfriend left her because of her psychological instability.  Other symptoms included appetite disturbance, crying, sadness, decreased interest in sex, concentration and attention problems, low motivation, sleep disturbance, nightmares, anger and irritability, low energy, numerous somatic complaints, and decreased interest in activities.  She reported suicidal ideation and anxiety attacks.  Test scores suggested severe depression with a greater endorsement of affective and cognitive symptoms relative to somatic complaints.  The diagnosis was moderate PTSD and major depression.  A GAF score of 65 was assigned.

VA treatment records indicate that the Veteran was employed in May 1997 with Prudential Securities.  In September 1997, the Veteran was hospitalized following a suicide attempt.  During her stay she reported nightmares, sleep disturbance, a desire to hurt herself, anhedonia, and her belief that everyone wanted to hurt her.  She told providers about being beaten, drugged and raped during service and that she was discharged from service due to her attitude.  By the 8th hospital day, the Veteran was calm and reasonable and requested help in dealing with her relationships.  She reported that she did not want to hurt herself.  The Veteran exhibited borderline personality disorder characteristics.  At hospital discharge, she reported feeling hopeful and did not feel she would try to harm herself again.

The Veteran reported that around February 1997, she found a temporary job.  She also noted that a letter from a VA employee triggered more PTSD symptoms after which she joined a therapy group.  Unfortunately, the group setting caused increased symptoms.  Inpatient treatment symptoms included anxiety, nightmares, unable to be alone, chaotic interpersonal relationships, confusion, fluctuating mood and energy levels, and mental and physical exhaustion.  The physician noted depressed mood and borderline personality disorder characteristics and that she did not follow hospital rules.  The diagnosis included dysthymia, a history of symptoms of PTSD, and probable borderline personality disorder.

In January 1998, the Veteran wanted to resume therapy.  It appears that she was working and in school at that time.  Another January records shows reports of depression, sleep issues, lack of appetite, and substance abuse.  She left an abusive relationship about one month prior.  The provider observed a cut on her hand but she denied that the injury was deliberate.  In August 1998, she reported having remarried and pregnancy.  She noted continued difficulty with relationships and her pregnancy as well as her bouts of rage, guilt, and remorse.  The diagnosis was adjustment disorder with mixed features.  September 1998 treatment records show she was taking classes.  She avoided intimacy with her husband and was isolating emotionally.  She felt smothered after six months of marriage.  She verbalized anxiety related to intimacy.  In December 1998, she reported severe marital discord.  She was attending paralegal school.  The provider observed that she was well groomed, oriented and appropriate.  She appeared to be using appropriate judgment and insight.  

In January 1999, her provider said she was at high risk for postpartum depression.  She verbalized despair, exhibited fair judgment, and indicated anxiousness regarding change.  The diagnosis was PTSD and adjustment disorder with a GAF score of 55.  In March 1999, she reported anxiety in relation to her career goals.  

In March 1999 testimony before the Board, she reported inability to maintain personal relationships, sleep disturbance, nightmares of the incidents in service, and mood swings.  She testified that she had held about five jobs in the previous three to four years.  She left most jobs because she had male supervisors and felt that they looked at her as more than employee.  The attention or perceived attention caused her to be less efficient, leading her to quit or be fired.  She described problems with her current and third husband and reasons for divorcing.

April 1999 treatment records show she experienced increased nightmares relating to her in-service rape and fear of her ex-husband.  She was to finish paralegal school in May and wanted to continue with school in  the fall.  The provider observed that she was alert, well-oriented, well groomed, and exhibited appropriate affect to speech content.  September 1999 therapy notes indicate that she was attending college and working part-time with two kids.  The provider observed that she was managing quite well and could tolerate stressors until she burns out and becomes depressed and disappointed with her choices.  The Veteran reported having difficulty with school, work, and childcare responsibilities.  She continued to have high levels of anxiety and noted that she was in the process of a divorce.

A January 2000 treatment record indicates the Veteran had been in crisis mode for several weeks.  She used marijuana for a few days to relieve stress.  She exhibited increased agitation precipitated by the fact that her car had been broken into and suspected her ex-husband was to blame.  She stated that she had a weapon and threatened to confront him without harming him.  The provider noted that she was crying profusely but was able to reason, was logical, and could control her actions.

A VA examination was conducted in February 2000.  The examiner reviewed the claims file and interviewed and examined the Veteran; therefore, the examination report is adequate for rating purposes.  During the examination, the Veteran stated that since service, she has continued to feel intensely angry over the in-service assaults and perceived lack of support by other service members.  She reported having periods of intense sadness, recurrent spells of low energy, trouble concentrating, and recurrent intrusive thoughts relating to the in-service assaults.  Sleep was erratic and she dreamed of people trying to kill her.  She noted low self-esteem and impulsive behavior when shopping.  She had a recurring pattern of unstable interpersonal relationships and felt empty.  She also had periods of intense anger and recurring episodes of depression.  She had frequent thoughts of death and tried to kill herself in 1997.  She had lived in 15 different locales, felt as if she owed people, and felt she had to run from problems.  At the time of the examination, she was living with her boyfriend and employed as a paralegal at his office.  Noted was that she graduated in May 1999 as a paralegal and had high grades.  Prior to schooling, she worked as a cosmetologist.  

The examiner observed dsyphoric mood and said her affect varied with her mood.  She had no suicidal or homicidal ideations and good memory.  Her thoughts were well organized and goal oriented.  Insight and judgment were fair.  The diagnosis was major depression, PTSD, cannabis dependence, and personality disorder NOS, with borderline histrionic traits.  The GAF score was 72 for PTSD while her overall GAF score was 55.  Symptoms of personality disorder included impulsivity, trouble with self esteem, patterns of interpersonal relationship instability, mood reactivity, chronic feelings of emptiness, rapidly shifting emotions, and was influenced readily by others or circumstances.  The PTSD symptoms included intrusive recollection of events, distressing dreams, feelings of detachment or estrangement, restricted range of affect, and a sense of foreshortened future.  She described difficulty concentrating, irritability with outbursts of anger, and difficulty sleeping.

Police reports show that the Veteran attacked her former husband's ex-wife in January 2001.

In January 2001, the Veteran had a hearing before the Board.  The Veteran said she was taking three medications for PTSD, one of which was for her sleep disorder.  The medication helped her sleep and return to sleep after being awakened by nightmares, which occurred three to four times per week.  She also suffered occasional crying spells.  She started working for her husband as a paralegal in December 1998 but did not interact with many people.  With other jobs she would either quit or miss enough days so that when superiors addressed the absenteeism, she would become offended and quit.  She normally missed work at least once every two weeks, calling it a mental hygiene day.  Working with her husband, she had more leeway.  He did not make her work every day and sent her home on her bad days, which often included emotional outbursts, crying, and frustration.  She had days when she was not able to get along with him.  She had only one friend and felt like people were after her or wanted something, thus she kept to herself.  She noted memory problems, homicidal or harmful thoughts about others, and past suicidal thoughts.

During the hearing, the Veteran's fourth husband testified that she continued to have flashbacks, especially when interacting with his clients whom have also had a traumatic past.  He reported her anger and nightmares and said that during her nightmares, she kicked and flailed, thinking that someone was trying to kill her.  When her nights or symptoms were really bad, he would tell her to stay home so that she would be out of his way and he would not have to get upset with her.  As for work, he allowed her go to the office, type up his work and then go home.

In April 2001, the Veteran was pleasant and cooperative.  Her affect was appropriate to verbal message and her speech was logical and goal directed.  The provider found that her judgment seemed adequate but was sometimes clouded by PTSD symptoms and impulsivity.  The Veteran denied depression and homicidal and suicidal ideation.  The provider found that her mood instability makes it difficult for the Veteran to manage a child and her psychological stability due to unpredictability.  The diagnosis was PTSD and grief reaction to the loss of a child.

In October 2001, the Veteran said she relinquished parental rights to her daughter so that her ex-husband would leave her alone.  She was paranoid and fearful of him following her.  She believed he was having her car vandalized and was harassing her over the phone.  She could not manager her fear.  As a result of giving up her daughter, she cried often and found it hard to get out of bed many days.  The provider found that she was alert, oriented, and had clear logical and goal directed speech.  The impression was PTSD with exacerbation of symptoms related to feeling victimized by her current situation.

On November 14, 2001 the Veteran had an examination in conjunction with a disability claim with the Mississippi Disability Determination Services.  The Veteran reported having had four marriages, using marijuana to self-medicate, and being unemployed.  From December 1998 to July 1999 she worked as a paralegal with one firm.  In July 1999, she switched employment to her husband's law office where she worked until January 2000 at which time he fired her due to her crying spells, mood swings and lack of motivation.  Prior to the paralegal jobs she attended school.  The examiner noted her past reports of working for short periods.  She reported difficulty getting along with others and said she had no friends since she did not enjoy being around people.  The examiner said her history shows an enduring pattern of unstable interpersonal relationships, chronic feelings of emptiness, intense anger, and recurring episodes of depression.  The Veteran complained of low motivation, lack of energy, and leg problems led to difficulty initiating and completing tasks.  She engaged in no recreational activities.

The examiner observed depressed mood and labile affect and noted that the Veteran was guarded to the extent of being somewhat paranoid.  The Veteran reported recurrent dreams, avoidance of men, diminished interest in activities, estrangement from others, a sense of foreshortened future, sleep difficulty, anger outbursts, irritability, poor appetite, and difficulty concentrating.  She has episodes of depression where she does not want to get out of bed, crying spells, lethargy, and feelings of worthlessness and suicide.  The examiner found no evidence of current suicidal plan, hallucinations, delusions, or disorganized speech or behavior.  She had mild paranoia but no indication of obsessions, compulsions or phobias.  Immediate recall was diminished after five minutes.  The Veteran said low self-esteem, lack of motivation, and struggles with her conscience keep her from functioning to the best of her ability.  The diagnosis was PTSD, moderate major depressive disorder, cannabis abuse, and personality disorder.  The examiner said she was functioning in the average range of intellect.  She also stated that the Veteran had a long history of tolerating inappropriate interpersonal relationships and would likely have difficulty interacting appropriately with co-workers and receiving supervision.  Her attention span and concentration were adequate and her gross mental functioning was intact; however, she had some paranoid ideation.

In November 2001, the Veteran was evaluated by the Social Security Administration (SSA).  SSA found moderate limitation with ability to carry out detailed instructions; ability to maintain attention and concentration for extended periods; ability to perform activities within a schedule, maintain regular attendance, and be punctual; ability to sustain an ordinary routine without special supervision; ability to work in coordination with or proximity to others without being distracted; and ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.  Socially, SSA found that she had moderate limitation with ability to interact appropriately with the general public; ability to accept instructions and respond appropriately to criticism from supervisors; and ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes.  Finally, she was moderately limited in her ability to respond appropriately to changes in the work setting.  SSA found that she was a skilled or semiskilled worker and that she was capable of performing the mental demands of unskilled work.  Her skills were not deemed transferable because of restrictions imposed by her mental impairment. 

March 2002 VA treatment records indicate that she continued to have problems working because she did not want to get out of bed.  Due to marital problems and issues with her children, her level of anxiety was overwhelming.  The provider found that impulsivity, hyper arousal, and fear dictated her decisions.  The impression was PTSD and borderline personality disorder.  In May, she reported having violent dreams about her ex-husband that were frightening.  She felt she had no control or direction regarding choices and had poor impulse control.  She was fearful of repeating past mistakes and found change difficult.  Giving up her younger daughter exacerbated her PTSD and caused inability to cope with continued hypervigilence and arousal when her ex-husband threatened her.

July 2002 records indicate that the Veteran was looking for work.  She was alert, oriented, goal directed in speech, and had labile affect and mood.  She reported difficulty managing her behavior and mood swings.  

A September 2002 VA examination shows that the claims file was reviewed.  The Veteran reported a lack of sexual desire.  She said she no longer wanted to be a paralegal but did not know what she wanted to do for future employment.  Activities included listening to music and attending church.  The examiner observed that her mood was angry and depressed.  She had depressed affect.  She reported fatigue, difficulty sleeping and hyper arousal as she was always checking the door.  She would not go out at night unless her husband was with her and he had a gun.  She noted suicidal ideation and poor concentration.  The examiner observed that she was cooperative, attentive, and exhibited no unusual behavior or psychomotor activity.  Speech was normal and her mood was angry and depressed.  She did not exhibit obsessions, compulsions, or phobias.  She was oriented to time, place and person.  Her memory was intact and her intelligence was above average.  Insight was present and judgment was reliable.  The diagnosis was PTSD, hypoactive sexual desire disorder, and cannabis dependence with a GAF of 45.  The examiner observed that the highest GAF in the prior year was 48.

In the discussion, the examiner said the Veteran's military experience, particularly the rape, has defined her life.  She still suffered from the rape and repeated in-service harassment.  The examiner said that if the rape had been an isolated incident, the Veteran's mental health would not be impaired to the current extent.  She suffered harassment from entrance until she was forced to discharge and has endured unsuccessful marriages, which have slowed the healing process.  He said her military experience left psychic scars that rendered her unable to handle marriage successfully.

On September 24, 2002, the Veteran exhibited poor judgment and impulse control.  She was having marital difficulties and was unable to feel emotional closeness to her husband.  She described an incident when she lost her temper at a graduation ceremony she attended with her family.  Her behavior alienated her from her family members.  The assessment was PTSD due to sexual trauma in and out of military with lack of impulse control.  It was suggested that she seek help with anger management.

October 2002 records indicate that the Veteran had been looking for work.  She had also applied to nursing school.  The impression was PTSD and ineffective personal relationships.

In March 2003, W.L.T. submitted a statement detailing her relationship with the Veteran.  She said they met in 1996 and that over the years, she came to believe that something was not right with the Veteran.  She said the Veteran would behave in an irrational manner and would "go off" on people just because she could.  She believed that people were always out to get her.  On one occasion, W.L.T. accompanied the Veteran to court.  The outcome was not favorable and the Veteran went into a violent rage and destroyed property in the elevator.  She also said the Veteran once pulled a knife on a boyfriend and got him fired from his job.  As for husband number four, W.L.T. said the Veteran hit his ex-wife in the head with a phone, sending her to the hospital.  Another time she took the Veteran to the hospital after she had been abused by husband number four.  W.L.T. felt fear when looking at the Veteran's face and hearing her state her intent to kill him.  She talked the Veteran into staying at her house; however, the next day, the Veteran slipped out in her pajamas and with a loaded gun and started walking home.  The police picked her up and called W.L.T.  In the closing, she said she personally witnessed the incidents noted in her letter.  In support of W.L.T.'s statement are official sworn affidavits asserting that the Veteran attacked a woman in January 2001.  Specifically, she hit her in the face with a cordless phone and kicked her several times.  The Veteran was charged with simple assault.

In March 2003, the Veteran testified before the Board.  Accompanying her was her fourth husband, T.P., whom she met while taking paralegal courses.  She was his top student, making straight As.  He was the director of paralegal studies and learned of her PTSD when she and another student were arguing.  After a while he noticed her anger problem and observed conflicts between her and her mother as well as an incident at car dealership where she lost control.  Since the previous Board hearing, their relationship had become estranged due her anger and outbursts, including an outburst in court during one of his trials.  He fired her but noted that their working relationship had already deteriorated due to her interfering with his clients and her inability to remember to complete assignments.  She shopped when she was upset and maxed out all of his credit cards.  He was not aware that his clients' situations took a large emotional toll on her.  He recalled an occasion when she threatened to attack a postmaster when the post office would not change an address.  He also noted her recent nightmares of someone, sometimes described as her ex-husband, trying to kill her.  He said she took Prozac but that the medication did not help her anger.  Also reported that her hygiene had deteriorated in the past 6 months.  She bathed infrequently and refused to get her nails done.  He also said the police stopped her from shooting him in January.  Two months prior to that incident she pulled butcher knives on him.  He did not press charges because she already had two assault charges from assaulting his ex-wife and her niece; however, she filed charges against him.  In support of his testimony are his medical records which corroborate the history of assault.

The Veteran testified that while working for her husband, they sometimes worked well together but it depended on her mood.  If she did not sleep well, she would become upset because of his demands.  Sometimes she felt as if he took sides with his male clients versus his female clients.  If she was really irate or cussed him out in the morning, he would tell her to stay home.  When he moved his practice to their home, she was bothered by the phone calls and client visits.  She agreed that her behavior would have caused her to be fired at another place of employment.  

Regarding her mood, she said her mother, with whom she had had a falling out and had not spoken to in three months, her husband, and her daughter think she is moody.  Her medication was increased in August 2002 but she went off the medication in January 2003 due to her pregnancy.  She noticed a significant change in mood after a week without treatment.  She was crying more and had uncontrollable behavior which led to a falling out with her husband.  After that incident, she was informed that she could restart her medication.  As for her friend W.L.T., she said they met in 1996 and had had a falling out over a turkey.  Specifically, W.L.T. volunteered to store the turkey in her freezer and when she did not return the bird to the Veteran when asked, the Veteran went to her house in the middle of the night to get the bird and verbally assaulted her.  They did not speak for one year.  She described a fight with her husband that started over sexual relations.  She did not want to participate one night and told him the next day that she did not want to have relations with him at all.  He called her a name and then she hit him.  He hit her back.  She called the police and told them he was trying to kill her.  She injured her shoulder in the altercation and asked W.L.T. to take her to the hospital.  She believed that the fight was over her refusal to engage in sexual relations and decided to take care of him with her gun.  W.L.T. would not let her return home.  She slipped out of W.L.T.'s house with her gun and started walking home.  The police called W.L.T. to check on the Veteran and W.L.T. reported her missing; however, the police already had her in custody.  Finally, she noted her memory problems and her inability to recall appointments as well as panic attacks which occurred several times per week.

Regarding employment, she said she worked with her husband from July 1999 until June 2002.  Her duties included legal research, preparing for trial, preparing pleadings, answering phones, copying, taking care of mail and correspondence and bookkeeping.  She was a part-time intern and a student for two years prior to that.  Since service and before school she held 15 to 20 different jobs.  Some jobs lasted a week, while the longest job lasted a year.  She was either fired or quit.  She applied for SSA but benefits were denied.  She could no longer work as a paralegal due to stress and her inability to remain unbiased and emotionally detached from clients.  Regarding relationships, she was on her fourth marriage.  Her therapist said she was co-dependent.  She attributed her co-dependency to her inability to cope with obstacles such as employment and relationships with others.  She admitted that she was going to leave her current marriage but she became pregnant and stayed.  Regarding children, she was on her fifth pregnancy, having aborted two others.  Her third husband had custody of the youngest child and her fourth husband adopted her other daughter.  She wanted to leave her children with her husband and run away.

As for her bursts of anger and violence, she lashes out when she feels taken advantage of.  Regarding the argument over sexual relations with her husband, she said she provoked the violence and then lied to police.  In fact, she hit him and he was defending himself.  She has no respect for police since two policemen raped and drugged her in service.  In that instance, she felt that her husband should have been locked up but he was given probation instead.  She did not feel sorry about the probation because he knew about her behavioral problems but chose to stay with her.  She said she still hits and threatens her husband but he does not exhibit abusive behavior towards her.

Finally, she reported that she was in vocational rehabilitation taking classes at community college; however, her grades were low.  She was having problems retaining the material.  She planned to withdraw from classes.

In November 2003, she had increased mood and depressive symptoms.  She exhibited sad mood, discouraged future, self-criticism, loss of pleasure, feelings of guilt, fleeting suicidal ideation without intent, crying spells, indecisiveness, feelings of worthlessness, sleep disturbance, irritability, and increased appetite.  She noted fleeting thoughts about the cases of infanticide in the news but denied overwhelming anxiety, thoughts, or plan to hurt her baby.  She reported past spending sprees and subsequent bankruptcy.  Her fourth husband was unemployed.  The provider observed that she was casually dressed, had fair eye contact, was cooperative, had depressed mood with congruent affect, and was content appropriate.  She had no delusions, suicidal or homicidal ideation, hallucinations or delusions.

Report of contact in the claims file dated April 2004 indicates that the Veteran contacted the Secretary's office seeking assistance with her claim.  She was disgruntled and appears to have used choice words and names with VA employees in connection with the processing of her claim.

In support of her claim, she submitted her earnings worksheet from SSA which shows her taxed social security earnings.  From 1995 to 1999, her earnings were below $9,000.00.  She earned no income from 2000 to 2002.  SSA disability benefits were denied in January 2004.

She also submitted a letter dated September 13, 2004 from a VA staff physician indicating that she had severe PTSD with severe occupational and social impairments.  She was deemed unemployable and considered totally disabled due to her symptoms.  The same information was contained in a September 10, 2004 VA treatment record, which is also the date a total rating for PTSD became effective.

Of record are statements from the Veteran sister, mother, and ex-husband.  All of the statements are dated July 2007.  Her sister recalled an argument between the Veteran and her first husband, V.T., and noted her explosive anger, violence and impulse control.  Her mother noted her numerous marriages, verbal disrespect, and inability to maintain employment.

During her September 2011 Board hearing, the Veteran testified that she could not hold a job, had unstable living arrangements, and had unstable relationships after service.  By 1995, she had been married twice.  In 1993, her employer made her see a psychiatrist for about three months due to her anger issues.  By 1995 she had lived in several states and had moved several different times.  Once she had a 40 percent disability rating, VA sent her to vocational rehabilitation.  She finished two out of the four years of schooling for paralegal studies.  She noted that one of her instructors helped her get through a course and then she worked with him.  She said her job with him was her only paralegal job.  During her employment, her behavior caused her to be banned from courtrooms.  She noted a situation where she interfered with one of her ex-husband's clients during a criminal trial and another situation where she threatened a post master.  Her husband had to prepare a written apology for her to sign to keep the post master from filing federal charges for telephone threats.  After her interference, she worked from home.  She admitted that her husband gave her more chances and leeway than a normal employer would have.  She worked when and if she felt like working.  As for salary, she said she did not get paid.  If she needed money for things, he paid.  Once they married, she used household money to buy things.

The Veteran has asserted that between 1995 and 2000, while she may have been employed, it was not substantially gainful employment because her salary was at or under poverty level.  She said her longest job was with the military.  She has held numerous jobs since then but her employment has been marginal.  She was hospitalized in 1997 because she wanted to commit suicide.  She had nightmares of people trying to kill her and of men threatening her.

The Veteran's representative summarized statements from the Veteran's friends and family submitted in the 1990s.  Incidents described in the letters occurred from 1995 to 1997 and she indicated that she was unable to hold a job during this period.  She was also unable to complete school.  She believed that her PTSD symptoms prevented her from doing her best.

Analysis

In this case, the Veteran has three staged ratings - the initial 10 percent rating, a 30 percent rating as of April 2001, a 70 percent rating as of November 2001, and a 100 percent rating as of September 2004.

Upon reviewing the evidence in its entirety, and discussed at length above, the Board finds that the Veteran's disability picture does not meet the criteria for an initial rating in excess of 10 percent.  The Board finds that a 30 percent rating is warranted from November 1, 1997, following her suicide attempt.  Prior to this time, the Veteran had completed cosmetology school, was working, and was a single mother.  Her GAF score in February 1997 was 65, indicating mild symptoms or some difficulty in social, occupational, or school functioning.  While letters from friends and family members indicate difficulty in social functioning and with employment, the evidence does not indicate definite impairment in the ability to establish or maintain effective and wholesome relationships with people and where symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1996).  Consequently, the Board finds that the Veteran's disability picture more closely resembles the criteria for the currently assigned initial 10 percent rating.

The Veteran's hospitalization in September 1997 represented an increase in psychiatric disability.  She had a suicide attempt.  While she improved significantly during the hospital course and it was clear she no longer wanted to hurt herself, she exhibited anxiety and depression that was more severe than previously noted.  The Board finds that a 30 percent rating is warranted from November 1, 1997 to November 13, 2001.  A rating in excess of 30 percent is not warranted for this period under the "old" criteria because the evidence does not indicate that her ability to establish or maintain effective or favorable relationships with people was considerably impaired or that reliability, flexibility, and efficiency levels were so reduced by reason of psychoneurotic symptoms as to result in considerable industrial impairment.  Id.  The Board also finds that she does not meet the criteria for a rating in excess of 30 percent under the new criteria for rating PTSD as her condition did not cause occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2011).  Specifically, the Board finds that an increased rating beyond 30 percent is not warranted because the Veteran attended school where she earned top marks, remarried, worked for two law firms, and maintained a relationship with her husband and children during this period.  Her GAF scores ranged from 55 to 72 and in April 1999, the provider observed that she was managing quite well and tolerated stressors to a degree.  The February 2000 VA examiner found that she was well organized, goal oriented, and had fair insight and judgment.  The examiner assigned a GAF of 72 based on PTSD symptoms.  In April 2001, she was found to have appropriate affect, logical and goal directed speech, and adequate judgment that was sometimes clouded by PTSD symptoms and impulsivity.  While the provider found that her mood instability made it difficult for her to manage a child and psychological stability, the provider noted that she was grieving the loss of her child.  None of the providers indicated that her ability to work was compromised to the degree to warrant an increased rating.  Consequently, based on the evidence, the Board finds that the Veteran's symptoms were moderate but not of the severity to warrant a rating in excess of 30 percent.

The Board also finds that a rating in excess of 70 percent for PTSD is not warranted from November 14, 2001.  The November 2001 evaluation from the SSA indicates that she was capable of performing the mental demands of unskilled work.  While the evidence shows that she maintained employment until June 2002, the evidence does not support a finding that her PTSD alone resulted in total impairment in social and industrial functioning.  Further, in June and October 2002, she reported that she was looking for work and had applied to nursing school.  The September 2002 VA examiner assigned a GAF of 45 and said that the highest GAF in the past year was 48.  Both scores indicate serious symptoms but not total occupational and social impairment.  Further, the examiner did not indicate that her symptoms caused total occupational and social impairment.  The first objective evidence that the Veteran was unemployable due to her PTSD was not dated until September 2004.  Simply, the preponderance of the evidence is against a finding that a 100 percent schedular evaluation is warranted for this stage of the Veteran's appeal.  Therefore, the Board finds that a total rating is not warranted prior to September 10, 2004.

In summary, based on a thorough review of the clinical and lay evidence, the Board finds that an effective date of November 1, 1997 is warranted for the 30 percent rating.  To this extent, the appeal is granted.  No other changes to the staged ratings are warranted.  To this extent, the appeal is denied.


III. Final Considerations, TDIU

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board finds that the old and revised schedular criteria adequately encompass the Veteran's symptomatology and finds that referral for an extraschedular rating is not warranted.  While the Veteran was hospitalized for her PTSD in 1997, she has already been granted a temporary total rating for that period.  Regarding impact on employment and her argument that she was unable to obtain and maintain substantially gainful employment, the evidence does not show that she was rendered unemployable solely due to her PTSD prior to September 10, 2004.

In addition to increased ratings for PTSD, the Veteran seeks an effective date earlier than November 14, 2001 for the award of TDIU.  Generally, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation specifies than an effective date of an award based upon a claim for increased disability rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A.   § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2011).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to TDIU, neither her non-service connected disabilities nor her age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The United States Court of Appeals for Veterans Claims ("Court") has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of her service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with her education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Here, the Veteran was awarded TDIU as of November 14, 2001, the date she was assigned a 70 percent rating for her PTSD, thus meeting the schedular requirements for TDIU benefits.  She seeks TDIU dating back to her date of claim, October 1995.  As of October 1995, was service connected for PTSD, rated 10 percent disabling; bilateral varicose veins, rated 30 percent disabling; and chronic vasomotor rhinitis with history of sinusitis and anemia with a history of blackout spells, both rated noncompensable.  The total combined disability rating was 40 percent, well below the 70 percent required for consideration of TDIU.  As of November 1, 1997, PTSD was rated 30 percent disabling, which provided for a combined disability rating of 50 percent, again below the threshold for consideration of TDIU.  Consequently, the Veteran did not meet the schedular criteria for consideration of TDIU prior to November 2001.

While not meeting the schedular criteria, the Board must consider whether referral for extraschedular consideration is warranted.  Notably, during this period, while she expressed her inability to work due to PTSD, the evidence shows that she worked, took classes to further her education in cosmetology and paralegal studies, and applied to nursing school.  None of the objective evidence suggests that her service-connected disabilities prevented her from obtaining and sustaining substantially gainful employment prior to November 2001.  Consequently, the Board finds that referral to the Director, Compensation and Pension Services is not warranted.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date for TDIU.  She did not meet the schedular criteria for TDIU prior to November 14, 2001 and the matter does not warrant referral to the Director, Compensation and Pension Services for extraschedular consideration.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R.            § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction or regional office (RO) decision on a claim for VA benefits.  In the present case, the unfavorable RO decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial RO decision, the RO did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in February 2004 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and records from the Social Security Administration.  The Veteran submitted treatment records, buddy statements, and was provided opportunities to set forth her contentions during the hearings before the undersigned Veterans Law Judges.  She was afforded multiple VA medical examinations, which the Board finds adequate for the purposes of evaluating the Veteran's service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

An initial increased rating in excess of 10 percent for PTSD for the period prior to November 1, 1997, is denied.  

An initial 30 percent rating from November 1, 1997 to November 13, 2001 for PTSD is allowed, subject to the regulations governing the award of monetary benefits.

An initial increased rating in excess of 70 percent for PTSD for the period from November 13, 2001 to September 10, 2004, is denied.  

Entitlement to an effective date for TDIU prior to November 14, 2001 is denied.




      ____________________________                     __________________________
                 L. HOWELL					THOMAS J. DANNAHER
     Veterans Law Judge,				     Veterans Law Judge,
      Board of Veterans' Appeals			Board of Veterans' Appeals




____________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


